In an action to recover damages for wrongful death and conscious pain and suffering, defendant appeals from an order of the Supreme Court, Nassau County, dated November 10, 1972, which granted plaintiff’s motion to restore the action to the Trial Calendar and denied 'defendant’s cross motion for summary judgment. Order reversed, on the law, without costs; plaintiff’s motion denied; and defendant’s cross motion granted. Plaintiff’s intestate was a passenger in an automobile which crashed into an iron girder that had a directional sign on it. Plaintiff contends that the accident was caused solely by the failure of defendant, a public utility, to illuminate the área, in that it had not replaced burned-out bulbs, in violation of the contract between defendant and the public authorities. In our opinion, there is no liability on the part of defendant to plaintiff (Shubitz v. Consolidated Edison Go. of N. Y., 59 Mise 2d 732; Nicholson v. City of New York, 271 App. Div. 899, affd. 297 N. Y. 548). Hopkins, Acting P. J., Martuscello, Gulotta, Christ and Brennan, JJ., concur.